SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-1 of Empire Commercial & Industrial Corporation, of our report dated November 16, 2010 on our audit of the financial statements of Empire Commercial & Industrial Corporation as of September 30, 2010, and the related statements of operations, stockholders’ equity and cash flows for the period from inception on August 20, 2010 through September 30, 2010, and the reference to us under the caption “Experts”. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada November 18, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
